Citation Nr: 0613927	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-21 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an effective date prior to September 19, 
2002 for the grant of service connection for agoraphobia with 
panic attacks. 

2.  Whether there was clear and unmistakable error (CUE) in a 
rating decision dated September 5, 1985, that denied service 
connection for acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.


FINDINGS OF FACT

1.  On September 5, 1985, the RO denied the service 
connection claim for acquired psychiatric disorder and 
provided notice of this decision to the veteran that same 
month.  The veteran did not file a notice of disagreement to 
this decision.

2.  The veteran's claim to reopen entitlement to service 
connection for acquired psychiatric disorder (now referred to 
as agoraphobia with panic attacks) was not received prior to 
September 19, 2002.

3.  The veteran has failed to establish any kind of error of 
fact or law in the prior rating decision, that when called to 
the attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.


CONCLUSIONS OF LAW

1.  The RO's September 5, 1985 rating decision, which denied 
a claim for entitlement to service connection for acquired 
psychiatric disorder, is final.  38 U.S.C.A. § 7105(c) (West 
Supp. 2005); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  The criteria for entitlement to assignment of an 
effective date prior to September 19, 2002, for the grant of 
entitlement to service connection for agoraphobia with panic 
attacks, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
Supp. 2005); 38 C.F.R. § 3.400 (2005).

3.  A valid claim of CUE in the September 1985 rating 
decision, in which the RO denied service connection for PTSD, 
has not been presented.  38 U.S.C.A. § 5109A (West Supp. 
2005); 38 C.F.R. § 3.105(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, proper notice for the original service 
connection claim was provided by a letter from the RO to the 
veteran dated in January 2003, prior to the initial decision.  
The RO subsequently granted service connection for 
agoraphobia with panic attacks in an October 2003 rating 
decision, assigning a 100 percent evaluation effective 
September 19, 2002.  The veteran filed a notice of 
disagreement, asserting that he is entitled to an earlier 
effective date.  

The statutory scheme contemplates that once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, section 5103(a) notice has 
served its purpose, and its application is no longer required 
because the claim has already been substantiated.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As the 
veteran was granted service connection and assigned an 
evaluation and effective date, the Secretary had no 
obligation to provide further notice under the statute.  Id. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

The claims file includes service medical records, VA medical 
records, VA examination reports, private medical records, and 
statements from the veteran.  In an October 2004 statement, 
the veteran essentially indicated that he had no more 
evidence to submit and that all the evidence was in the file.  
It does not appear that there are any other additional 
records that are necessary to obtain before proceeding to a 
decision in this case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.

As for the clear and unmistakable claim (CUE), the Board 
notes that the duty-to-assist provisions of the VCAA are not 
applicable to claims alleging CUE.  Livesay v. Principi, 15 
Vet. App. 165 (2001); see also Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) (holding that the VCAA does not affect 
matters on appeal when the issue is limited to statutory 
interpretation).

II. Early Effective Date

In a October 2003 rating decision, the RO granted service 
connection for agoraphobia with panic attacks, assigning a 
100 percent rating, effective September 19, 2002.  The 
veteran contends that an effective date prior to September 
19, 2002, is warranted for the grant of service connection 
for agoraphobia with panic attacks. Generally, the effective 
date of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a) (West Supp. 2005); 38 C.F.R. § 3.400 (2005).

Furthermore, the law provides that the effective date of 
compensation, based on a claim reopened with new and material 
evidence after a final disallowance, will be the date of VA 
receipt of the claim to reopen, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(i); 38 C.F.R. 
§ 3.400(q), (r). Lapier v. Brown, 5 Vet. App. 215 (1993); 
Waddell v. Brown, 5 Vet. App. 454, 456 (1993).  The effective 
date of an award is based upon a variety of factors, 
including date of claim, date entitlement is shown and 
finality of prior decisions.

Review of the record shows that the veteran applied for 
entitlement to service connection for a psychiatric disorder 
prior to September 19, 2002.  However, his service connection 
claim was denied in a September 1985 rating decision.  The 
veteran received notice of this determination that same 
month, but did not file a timely appeal.  Therefore, this 
decision is final.  38 U.S.C.A. § 7105 (West Supp. 2005); 38 
C.F.R. §§ 3.160(d), 3.400(q) (r), 20.302, 20.1103 (2005).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r) (2005).  "Claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought. See 38 C.F.R. § 3.155(a) (2005).

The veteran's contends that the effective date should be 
earlier.  However, the Board finds that the veteran did not 
submit any communication or action indicating intent to apply 
to reopen his service connection claim prior to filing the 
written request for service connection, which was received on 
September 19, 2002.  After a thorough review of the record, 
the Board is compelled to conclude that following the 
September 1985 final rating decision and notification letter 
that same month, a claim to reopen a service connection was 
not received until September 19, 2002.  The earliest 
effective date for the veteran's claim is therefore the date 
of the receipt of application as per 38 C.F.R. § 3.400(c)(2), 
(q), (r), or September 19, 2002.

As no claim to reopen his claim service connection claim for 
acquired psychiatric disorder following the September 1985 
rating decision was received prior to September 19, 2002, 
applicable law provides that the effective date of the grant 
of service connection for agoraphobia with panic attacks 
cannot be earlier than September 19, 2002.  See 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  As a result, the claim for 
entitlement to an earlier effective date must be denied.

III.  CUE

The veteran contends that clear and unmistakable error exists 
in a rating decision dated September 5, 1985, which denied 
service connection for acquired psychiatric disorder.

Review of the record shows that at the time of the September 
1985 decision, service medical records through February 1971 
did not show any treatment for, or diagnosis of, any 
psychiatric disorder.  VA medical records dated April 1971 
through June 1971 indicated a diagnosis of anxiety state and 
that the veteran was prescribed Valium.  Rating decision 
dated in September 1971 granted service connection for 
duodenal ulcer.  The veteran did not raise a service 
connection claim related to any psychiatric disorder anytime 
prior to September 1971. 

VA medical records dated in July 1976 indicated a diagnosis 
of chronic alcoholism.  A chronic psychiatric disorder was 
not noted.  An August 1977 VA medical record indicated that 
the veteran complained of nervousness.  Private medical 
records dated in 1981 and 1982 noted treatment for 
psychiatric problems, including a diagnosis of agoraphobia.  
No medical etiological opinion is noted in the record prior 
to September 5, 1985.  The September 5, 1985 rating decision 
denied service connection for acquired psychiatric disorder.  

The Board notes that under 38 C.F.R. §§ 3.104(a) and 3.105(a) 
(2005), taken together, a rating action is final and binding 
in the absence of CUE.  A decision, which constitutes a 
reversal of a prior decision on the grounds of CUE, has the 
same effect as if the corrected decision had been made on the 
date of the reversed decision.  38 U.S.C.A. § 7105 (West 
Supp. 2005); 38 C.F.R. § 3.105(a) (2005).

VA regulations provide that "previous determinations which 
are final and binding ... will be accepted as correct in the 
absence of clear and unmistakable error."  38 C.F.R. § 
3.105(a) (2005).  Where evidence establishes such error, the 
prior decision will be reversed or amended.  Id.

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
CAVC set out a three-pronged test to determine whether CUE 
was present in a prior determination:

(1) either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied;

(2) the error must be undebatable and of the sort which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made; and

(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.

For a claim of CUE to be reasonably raised, the claimant must 
provide some degree of specificity as to what the alleged 
error is, and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error.  Eddy v. Brown, 9 Vet. App. 52, 57 
(1996), citing to Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

A claim that the evidence was not properly weighed or 
evaluated cannot constitute CUE, and the allegation of CUE 
must specifically state what error occurred and how the 
outcome would have been manifestly different.  Similarly, 
broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non- 
specific claim of error cannot satisfy the stringent pleading 
requirements for the assertion of CUE.  See Fugo, 6 Vet. App. 
at 44-45.

If the error alleged is not the type of error that, if true, 
would be CUE on its face; or if the claimant is only 
asserting disagreement with how the RO evaluated the facts 
before it; or if the claimant has only alleged a failure on 
the part of VA to fulfill its duty to assist; or if the 
claimant has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
manifestly different result, then the claim should be denied 
or the appeal to the Board terminated because of the absence 
of legal merit or lack of entitlement under the law.  See 
Luallen v. Brown, 8 Vet. App. 92 (1995); see also Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).

Upon review, the veteran's primary contention is the May 2003 
VA examiner's opinions demonstrate that there was clear and 
unmistakable error in the September 1985 decision.  The May 
2003 VA examiner's opinion that the veteran's panic disorder 
was continuous from the April 1971 examination to the present 
day.  However, the determination regarding CUE must be made 
based on the record and the law that existed at the time the 
decision was made.  Damrel v. Brown, 6 Vet. App. 242, 245 
(1994); Russell, 3 Vet. App. at 314.  Evidence that was not 
of record at the time of the decision cannot be used to 
determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 
233 (1993).  In this case, the May 2003 VA examiner's 
opinions were obviously not available to the regional officer 
for review in September 1985.  Therefore, the May 2003 VA 
examiner's opinions may not be used as a basis for finding 
CUE in the September 5, 1985 decision.   

The veteran also asserts that the April 1971 report, noting a 
diagnosis of anxiety state, and other private medical records 
submitted prior to the September 5, 1985 rating decision, 
demonstrates clear and unmistakable error.  The September 5, 
1985 determination was based on a finding that the service 
medical records were negative for any psychiatric condition 
and there was no medical evidence linking his psychiatric 
condition directly to service.  This finding was correct, 
based upon the evidence available at the time.  Service 
medical records did not show treatment for any psychiatric 
condition.  In addition, while the post-service medical 
records noted  treatment for an anxiety disorder, and later 
agoraphobia, there was no medical opinion linking his 
condition to service.  Furthermore, an anxiety disorder, 
although diagnosed within months after leaving service, was 
not a disease or disability subject to a presumptive service 
connection.  38 C.F.R. § 3.309 (1984).  

In short, the veteran may disagree with the weighing of the 
evidence, but there was no clear and unmistakable error in 
the September 5, 1985 decision.  The RO correctly applied the 
law and its findings were supported by the record.  Russell, 
3 Vet. App. at 313-314.  The veteran has failed to establish 
any kind of error of fact or law in the prior rating 
decision, that when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.


ORDER

Entitlement to an earlier effective date prior to September 
19, 2002 for the grant of service connection for agoraphobia 
with panic attacks is denied.

The September 1985 rating decision was not clearly and 
unmistakably erroneous; thus, the claim for that benefit is 
denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


